
	
		III
		111th CONGRESS
		2d Session
		S. RES. 393
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2010
			Mrs. Hagan (for herself
			 and Mr. Burr) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			February 23, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the contributions of the
		  American Kennel Club.
	
	
		Whereas the American
			 Kennel Club (AKC), headquartered in New York City, with an operations center in
			 Raleigh, North Carolina, was founded in 1884, operates the world’s largest
			 registry of purebred dogs and is the Nation’s leading not-for-profit
			 organization devoted to the advancement, study, responsible breeding, care, and
			 ownership of dogs;
		Whereas the American Kennel Club approves, sanctions, and
			 regulates the events of its 609 member clubs and monitors more than 4,000
			 licensed and sanctioned clubs throughout the United States who hold events
			 under American Kennel Club rules and regulations;
		Whereas in 2008, the American Kennel Club sanctioned or
			 regulated 22,630 sporting events that included breed conformation, agility,
			 obedience, earthdog, herding, field trial, retrieving, pointing, tracking, and
			 coonhound events;
		Whereas the American Kennel Club honors the canine-human
			 bond, advocates for the purebred dog as a family companion, advances canine
			 health and well-being, works to protect the rights of all dog owners, and
			 promotes responsible dog ownership;
		Whereas the American Kennel Club promotes responsible dog
			 ownership and breeding practices and supports thousands of volunteers and
			 teachers from affiliated clubs across the country who teach responsible dog
			 ownership and safety around dogs;
		Whereas the American Kennel Club founded and supports the
			 AKC Humane Fund, which promotes the joy and value of responsible pet ownership
			 by supporting breed rescue activities, educating adults and children about
			 responsible dog ownership, and assisting human-services organizations that
			 permit domestic abuse victims access to shelters with their pets;
		Whereas the American Kennel Club trains and employs kennel
			 inspectors and conducts over 5,200 kennel inspections each year;
		Whereas the American Kennel Club promotes responsible dog
			 ownership, care, and handling of dogs to over 21,000 youths ages 9 to 18 years
			 old enrolled in its National Junior Organization;
		Whereas the American Kennel Club is the largest purebred
			 dog registry in the world and the only registry that incorporates health
			 screening results into its permanent dog records;
		Whereas the American Kennel Club offers the largest and
			 most comprehensive set of DNA programs for the purposes of parentage
			 verification and genetic identity to ensure reliable registration
			 records;
		Whereas the American Kennel Club created and supports the
			 Canine Health Foundation (CHF), which funds research projects focusing on the
			 genetics of disease, the canine genome map, and clinical studies, and has
			 donated over $22,000,000 to the CHF since 1995;
		Whereas the American Kennel Club created and operates
			 DOGNY: America’s Tribute to Search and Rescue Dogs, which supports canine
			 search and rescue organizations across the United States;
		Whereas the American Kennel Club annually awards $170,000
			 in scholarships to veterinary and veterinary technical students;
		Whereas the American Kennel Club has reunited more than
			 340,000 lost pets and their owners through the AKC Companion Animal Recovery
			 (CAR) program;
		Whereas the American Kennel Club established the AKC
			 Canine Good Citizen program, which certifies dogs with good manners at home and
			 in the community;
		Whereas the American Kennel Club maintains the world’s
			 largest dog library and the Museum of the Dog in St. Louis, which houses one of
			 the world’s largest collections of dog-related fine art and artifacts, both of
			 which are open to the public; and
		Whereas the American Kennel Club celebrates its 125th
			 anniversary this year: Now, therefore, be it
		
	
		That the Senate honors the American Kennel
			 Club for its service to dog owners and the United States public.
		
